Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           02-MAR-2020
                                                           10:20 AM

                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 WW, Petitioner/Petitioner-Appellant,

                                   vs.

   DS, and CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAI#I,
               Respondents/Respondents-Appellees.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; FC-P NO. 16-1-0149)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Petitioner-Appellant WW’s application for

writ of certiorari filed on January 22, 2020, is hereby accepted.

             IT IS FURTHER ORDERED that no oral argument will be

held in this case, subject to further order of the court.          Any

party may, within ten days and pursuant to Rule 34(c) of the

Hawai#i Rules of Appellate Procedure, move for retention of oral

argument.

             DATED:   Honolulu, Hawai#i, March 2, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson